


Mr. Gary Kapral
June 11, 2003
Page – 16


EXHIBIT 10.6


CHANGE IN CONTROL AGREEMENT

Electro Scientific Industries, Inc., an Oregon corporation (the “Company”),
considers the establishment and maintenance of a sound and vital management to
be essential to protecting and enhancing the best interest of the Company and
its shareholders. In this connection, the Company recognizes that, as is the
case with many publicly held corporations, the possibility of a change in
control may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its shareholders.
Accordingly, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without distraction in circumstances arising from the
possibility of a change in control of the Company. In order to induce you to
remain in the employ of the Company, this agreement, the form of which has been
approved by the Board, sets forth the severance benefits which the Company
agrees will be provided to you in the event your employment with the Company is
terminated subsequent to a “change in control” of the Company under the
circumstances described below.

Agreement to Provide Services; Right to Terminate.

Except as otherwise provided in paragraph (ii) below, the Company or you may
terminate your employment at any time, subject to the provisions of any
employment agreement between you and the Company’s providing the benefits
hereinafter specified in accordance with the terms hereof.

In the event of a potential change in control of the Company as defined in
Section 4 hereof, you agree that you will not leave the employ of the Company
(other than as a result of Disability or upon Retirement, as such terms are
hereinafter defined) and will render the services contemplated in the recitals
to this Agreement until the earliest of (a) a date which is 270 days from the
occurrence of such potential change in control of the Company, or (b), a
termination of your employment pursuant to which you become entitled under this
Agreement to receive the benefits provided in Section 6(iii) below.

Effective Date. The Effective Date of this agreement is January 16, 2003.

Term of Agreement. This Agreement shall commence on the Effective Date and shall
continue in effect until December 31, 2003; provided, however, that commencing
on the first day of the new year following the Effective Date and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless at least 90 days prior to such January 1 date, the
Company or you shall have given notice that this Agreement shall not be extended
(provided that no such notice may be given by the Company during the pendency of
a potential change in control); and provided, further, that this Agreement shall
continue in effect for a period of twenty-four (24) months beyond the term
provided herein if a change in control of the Company, as defined in Section 4
hereof, shall have occurred during such term. Notwithstanding anything in this
Section 3 to the contrary, this Agreement shall terminate if you or the Company
terminate your employment prior to a change in control of the Company as defined
in Section 4 hereof. In addition, the Company may terminate this Agreement
during your employment if, prior to a change in control of the Company as
defined in Section 4 hereof, you cease to hold your current position with the
Company, except by reason of a promotion.


16

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 17

Change in Control; Potential Change in Control; Person.

For purposes of this Agreement, a “change in control” of the Company shall mean
the occurrence of any of the following events:


          (P)     The approval by the shareholders of the Company of:


          (1)     any consolidation, merger or plan of share exchange involving
the Company (a “Merger”) in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Common Stock of the Company (“Company
Shares”) would be converted into cash, securities or other property, other than
a Merger involving Company Shares in which the holders of Company Shares
immediately prior to the Merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the Merger;


          (2)     any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
the assets of the Company; or


          (3)     the adoption of any plan or proposal for the liquidation or
dissolution of the Company;


          (Q)     At any time during a period of two consecutive years,
individuals who at the beginning of such period constituted the Board
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof, unless each new director elected during such two-year period
was nominated or elected by two-thirds of the Incumbent Directors then in office
and voting (with new directors nominated or elected by two-thirds of the
Incumbent Directors also being deemed to be Incumbent Directors); or


          (R)     Any Person (as hereinafter defined) shall, as a result of a
tender or exchange offer, open market purchases, or privately negotiated
purchases from anyone other than the Company, have become the beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing twenty
percent (20%) or more of the combined voting power of the then outstanding
Voting Securities.


17

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 18

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the board, no change in control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of the Company Shares) an equity interest in an entity that
acquires the Company in a change in control otherwise described under
subparagraph (A) above, or (2) you are part of group that constitutes a Person
which becomes a beneficial owner of Voting Securities in a transaction that
otherwise would have resulted in a change in control under subparagraph (C)
above.

For purposes of this Agreement, a “potential change in control” of the Company
shall be deemed to have occurred if:


          (S)     the Company enters into an agreement, the approval of which by
the shareholders would result in the occurrence of a change in control of the
Company;


          (T)     any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a change in control of the Company; or


          (U)     the Board adopts a resolution to the effect that, for purposes
of this Agreement, a potential change in control of the Company has occurred.


For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person”, as
such term is used in Section 14 (d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than the Company or any employee benefit plan(s)
sponsored by the Company.

Termination Following Change in Control. If any of the events described in
Section 4 hereof constituting a change in control of the Company shall have
occurred, you shall be entitled to the benefits provided in Section 6(iii)
hereof upon the termination of your employment within twenty-four (24) months
after such event, unless such termination is (a) because of your death or
Retirement, (b) by the Company for Cause or Disability or (c) by you other than
for Good Reason based on an event occurring concurrent with or subsequent to a
change in control (as all such capitalized terms are hereinafter defined).

Disability. Termination by the Company of your employment based on “Disability”
shall mean termination because of your absence from you duties with the Company
on a full-time basis for one hundred eighty (180) consecutive days as a result
of your incapacity due to physical or mental illness, unless within thirty (30)
days after Notice of Termination (as hereinafter defined) is given to you
following such absence you shall have returned to the full-time performance of
your duties.


18

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 19

Retirement. Termination by you or by the Company of your employment based on
“Retirement” shall mean termination on or after your 65th birthday.

Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (a) the willful and continued failure by you to perform
substantially your reasonably assigned duties with the Company consistent with
those duties assigned to you prior to the change in control (other than any such
failure resulting from your incapacity due to physical or mental illness) after
a demand for substantial performance is delivered to you by the Chairman of the
Board or President of the Company which specifically identifies the manner in
which such executive believes that you have not substantially performed your
duties, or (b) the willful engaging by you in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
paragraph (iii), no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you in knowing bad faith and
without reasonable belief that your action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advise of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
corporation. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in (a) or (b) of this paragraph (iii) and specifying the
particulars thereof in detail.

Good Reason. Termination by you of your employment for "Good Reason" shall mean
termination based on:


          (V)     a change in your status, title, position(s) or
responsibilities as an officer of the Company which, in your reasonable
judgment, does not represent a promotion from your status, title, position(s)
and responsibilities as in effect immediately prior to the change in control, or
the assignment to you of any duties or responsibilities which, in your
reasonable judgment, are inconsistent with such status, title or position(s), or
any removal of you from or any failure to reappoint or reelect you to such
position(s), except in connection with the termination of your employment for
Cause, Disability or Retirement or as a result of your death or by you other
than for Good Reason;


          (W)     a reduction by the Company in your base salary as in effect
immediately prior to the change in control;


          (X)     the failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participating at the time of the change in
control of the Company (or Plans providing you with at least substantially
similar benefits) other than as a result of the normal expiration of any such
Plan in accordance with its terms as in effect at the time of the change in
control, or the taking of any action, or the failure to act, by the Company
which would adversely affect your continued participation in any of such Plans
on at least as favorable a basis to you as in the case on the date of the change
in control or which would materially reduce your benefits in the future under
any of such Plans or deprive you of any material benefit enjoyed by you at the
time of the change in control;


19

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 20


          (Y)        the failure by the Company to provide and credit you with
the number of paid vacation days to which you are then entitled in accordance
with the Company’s normal vacation policy as in effect immediately prior to the
change in control;


          (Z)        the Company’s requiring you to be based anywhere other than
where your office is located immediately prior to the change in control except
for required travel on the Company’s business to an extent substantially
consistent with the business travel obligations which you undertook on behalf of
the Company prior to the change in control;


          (AA)     the failure by the Company to obtain from any Successor (as
hereinafter defined) the assent to this Agreement contemplated by Section 7
hereof; or


          (BB)     any purported termination by the Company of your employment
which is not effected pursuant to a Notice of Termination satisfying the
requirements of paragraph (v) below (and, if applicable, paragraph (iii) above);
and for purposes of this Agreement, no such purported termination shall be
effective.


For purpose of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, medical, disability, accident, life
insurance, or relocation plan or policy or any other plan, program or policy of
the Company intended to benefit employees.

Notice of Termination. Any purported termination by the Company or by you
following a change in control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.


20

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 21

Date of Termination. “Date of Termination” following a change in control shall
mean (a) if your employment is to be terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the performance of your duties on a full-time basis during such thirty (30)
day period), (b) if your employment is to be terminated by the Company for
Cause, the date on which a Notice of Termination is given, and (c) if your
employment is to be terminated by you or by the Company for any other reason,
the date specified in the Notice of Termination, which shall be a date no
earlier than ninety (90) days after the date on which a Notice of Termination is
given (provided that if the termination is by you for Good Reason the
circumstances giving rise to the Good Reason have not been fully corrected by
the specified date), unless an earlier date has been agreed to by the party
receiving the Notice of Termination either in advance of, or after, receiving
such Notice of Termination. Notwithstanding anything in the foregoing to the
contrary, if the party receiving the Notice of Termination has not previously
agreed to the termination, then within thirty (30) days after any Notice of
Termination is given, the party receiving such Notice of Termination may notify
the other party that a dispute exists concerning the termination, in which event
the Date of Termination shall be the date set either by mutual written agreement
of the parties or by the arbitrators in a proceeding as provided in Section 13
hereof.


COMPENSATION UPON TERMINATION OR DURING DISABILITY.

During any period following a change in control that you fail to perform your
duties as a result of incapacity due to physical or mental illness, you shall
continue to receive your full base salary at the rate then in effect and any
benefits or awards under any Plans shall continue to accrue during such period,
to the extent not inconsistent with such Plans, until your employment is
terminated pursuant to and in accordance with paragraphs 5(i) and 5(vi) hereof.
Thereafter, your benefits shall be determined in accordance with the Plans then
in effect.

If your employment shall be terminated for Cause or as a result of Retirement or
Death following a change in control of the Company, the Company shall pay you
your full base salary through the Date of Termination at the rate in effect just
prior to the time a Notice of Termination is given plus any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any Plans have been earned or become payable, but which have not yet been paid
to you. Thereupon the Company shall have no further obligations to you under
this Agreement.

If, within twenty-four (24) months after a change in control of the Company
shall have occurred, as defined in Section 4 above, your employment by the
Company shall be terminated (a) by the Company other than for Cause, Disability
or Retirement or (b) by you for Good Reason based on an event occurring
concurrent with or subsequent to a change in control, then, by no later than the
fifth day following the Date of Termination (except as otherwise provided), you
shall be entitled, without regard to any contrary provisions of any Plan, to a
severance benefit (the “Severance Benefit”) equal to the lesser of (x) the
Specified Benefits (as defined in subsection (A) below), or (y) the Capped
Benefit (as defined in subsection (B) below).


21

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 22


          (CC)     The “Specified Benefits” are as follows:


          (1)     the company shall pay your full base salary through the Date
of Termination at the rate in effect just prior to the time a Notice of
Termination is given plus any benefits or awards (including both cash and stock
components) which pursuant to the terms of any Plans have been earned or become
payable, but which have not yet been paid to you (including amounts which
previously had been deferred at your request);


          (2)     as severance pay and in lieu of any further salary for periods
subsequent to the Date of Termination, the Company shall pay to you in a single
payment an amount in cash equal to two times the higher of (a) your annual base
salary at the rate in effect just prior to the time a Notice of Termination is
given or (b) your annual base salary in effect immediately prior to the change
in control of the Company;


          (3)     for a twenty-four (24) month period after the Date of
Termination, the Company shall arrange to provide you and your dependents with
life, accident, medical and dental insurance benefits substantially similar to
those which you were receiving immediately prior to the change in control of the
Company. Notwithstanding the foregoing, the Company shall not provide any
benefit otherwise receivable by you pursuant to this paragraph (3) to the extent
that a similar benefit is actually received by you from a subsequent employer
during such twenty-four (24) month period, and any such benefit actually
received by you shall be reported to the Company; and


          (4)     the Company shall pay you for any vacation time earned but not
taken at the Date of Termination, at an hourly rate equal to your annual base
salary as in effect immediately prior to the time a Notice of Termination is
given divided by 2080.


          (DD)     The “Capped Benefit” equals the Specified Benefits, reduced
by the minimum amount necessary to prevent any portion of the Specified Benefits
from being a “parachute payment” as defined in Section 280G (b)(2) of the
Internal Revenue Code of 1986, as amended (“IRC”), or any successor provision.
The amount of the Capped Benefit shall therefore equal (1) three times the “base
amount” as defined in IRC, § 280G (b)(3)(A) reduced by $1 (One Dollar), and
further reduced by (2) the present value of all other payments and benefits you
are entitled to receive from the Company that are contingent upon a change in
control of the Company within the meaning of IRC § 280G (b)(2)(A)(i), including
accelerated vesting of options and other awards under the Company’s stock option
plans, and increased by (3) all Specified Benefits that are not contingent upon
a change in control within the meaning of IRC § 280G (b)(2)(A)(i). If you
receive the Capped Benefit, you may determine the extent to which each of the
Specified Benefits shall be reduced. The parties recognize that there is some
uncertainty regarding the computations under IRC § 280G which must be applied to
determine the Capped Benefit. Accordingly, the parties agree that, after the
Severance Benefit is paid, the amount of the Capped Benefit may be retroactively
adjusted to the extent any subsequent Internal Revenue Service regulations,
rulings, audits or other pronouncements establish that the original calculation
of the Capped Benefit was incorrect. In that case, amounts shall be paid or
reimbursed between the parties so that you will have received the Severance
Benefit you would have received if the Capped Benefit had originally been
calculated correctly.





22

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 23

Except as specifically provided above, the amount of any payment provided for in
this Section 6 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by you as the result of employment
by another employer after the Date of Termination, or otherwise. Your
entitlements under Section (6)(iii) are in addition to, and not in lieu of, any
rights, benefits or entitlements you may have under the terms or provisions of
any Plan.

Successors; Binding Agreement.

Upon your written request, the Company will seek to have any Successor (as
hereinafter defined), by agreement in form and substance satisfactory to you,
assent to the fulfillment by the Company of its obligations under this
Agreement. Failure of the Company to obtain such assent prior to or at the time
a Person becomes a Successor shall constitute Good Reason for termination by you
of your employment and, if a change in control of the Company has occurred,
shall entitle you immediately to the benefits provided in Section 6(iii) hereof
upon delivery by you of a Notice of Termination which the Company, by executing
this Agreement, hereby assents to. For purposes of this Agreement, “Successor”
shall mean any Person that succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company’s business
directly, by merger, consolidation or purchase of assets, or indirectly, by
purchase of the Company’s Voting Securities or otherwise.

This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

Fees and Expenses. The Company shall pay all legal fees and related expenses
incurred by you as a result of (i) your termination following a change in
control of the Company (including all such fees and expenses, if any, incurred
in contesting or disputing any such termination) or (ii) your seeking to obtain
or enforce any right or benefit provided by this Agreement.


23

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 24

Survival. The respective obligations of, and benefits afforded to, the Company
and you as provided in Section 6, 7(ii), 8 and 13 of this Agreement shall
survive termination of this Agreement.

Notice. For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid and addressed to the address of the
respective party set forth on the first page of this Agreement, provided that
all notices to the Company shall be directed to the attention of the Chairman of
the Board or President of the Company, with a copy to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board or President of the Company.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oregon.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Portland, Oregon by
three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction; provided, however, that you shall be entitled to
seek specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 13.

Related Agreements. To the extent that any provision of any other agreement
between the Company or any of its subsidiaries and you shall limit, qualify or
be inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provision of this Agreement
shall control and such provision of such other agreement shall be deemed to have
been superseded, and to be of no force or effect, as if such other agreement had
been formally amended to the extent necessary to accomplish such purpose.


24

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 25

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

If this correctly sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

[Signature page follows.]










25

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 26


 

 

 


Agreed to this 28th day of January, 2003


JOHN E. ISSELMANN, JR.
———————————————
John E. Isselmann, Jr.

Electro Scientific Industries, Inc.


By:  JAMES T. DOOLEY
        ——————————————
Name: James T. Dooley
Title: President & CEO




26

--------------------------------------------------------------------------------





Mr. Gary Kapral
June 11, 2003
Page – 27


ADDENDUM A TO CHANGE IN CONTROL AGREEMENT

         Notwithstanding Section 6 hereof, in the event a change of control in
the Company occurs as a result of a transaction with Newport Corporation on or
before December 31, 2003, you shall be entitled to receive the benefits
described in Section 6 of the Change In Control Agreement dated August 14, 1991,
which Agreement was otherwise terminated on December 31, 2002 and superceded in
all other respects by the attached Agreement.

        This Addendum expires and is of no further force and effect as of
January 1, 2004.


 

 

 


Agreed to this 28th day of January, 2003


JOHN E. ISSELMANN, JR.
———————————————
John E. Isselmann, Jr.

Electro Scientific Industries, Inc.


By:  JAMES T. DOOLEY

        ——————————————
Name: James T. Dooley
Title: President & CEO




27

--------------------------------------------------------------------------------
